Motion by petitioner to amend the decision and order of this court both dated April 4, 1975, as amended by order of this court dated April 15, 1975, by substituting Hon. George Beisheim, Jr., Justice of the Supreme Court of the State of New York for the respondent James R. Caruso. Motion granted, title of proceeding amended accordingly. This court’s decisions and orders dated April 4, 1975 and April 15, 1975 amended accordingly. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.